By the Court:
We have not found, nor has our attention been called by counsel to any provision of' the Penal Code, or of any statutes, which authorizes the judgment of the County Court.
The judgment appealed from is reversed, and the District Court is directed to render a judgment annulling and vacating so much oF’the judgment of the County Court, as is in the following words: “And that judgment for costs, herein taxed at forty dollars, be entered against the prosecuting witnesses for the following reasons: That the complaining witnesses in both cases have acted in bad faith with the court, and that the defendant had fully satisfied the prosecution in each case for the value of the property alleged to have been embezzled, and the prosecuting witnesses had received the same without consulting with the court or district attorney, and had attempted to inflict the costs of the prosecution upon the county.”